Title: [Diary entry: 4 September 1788]
From: Washington, George
To: 

Thursday 4th. Thermometer at 64 in the Morng. 76 at Noon and 76 at Night. Calm morning with a very heavy fog—Wind afterwards at So. Wt. Rid to the Plantations at Muddy hole—Dogue run—French’s and the Ferry. At the first. The Harrison Wheat, 10 Bushels having been sown in drills and covered in—Three harrows were putting in Wheat adjoining thereto, the Seed of which was brot. from the Neck. At the other 3 plantations the work was precisely the same as yesterday. Mrs. Craik, and Miss Craik, came here to dinner.